                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MAURICE WATTS, et al.,
                Plaintiffs,
                                                        CIVIL ACTION
       v.                                               NO. 21-1307

EMBASSY SUITES BY HILTON
PHILADELPHIA AIRPORT, et al.

                     Defendants.


                                     ORDER

      AND NOW, this 15th day of July 2021, upon consideration of Plaintiff’s Motion

to Remand (ECF 7) and Defendants’ Response (ECF 9) and consistent with the

accompanying memorandum of law, it is ORDERED that Plaintiff’s Motion to Remand

(ECF 7) is DENIED.

                                             BY THE COURT:


                                              /s/ Gerald J. Pappert
                                             __________________________
                                             GERALD J. PAPPERT, J.
